Citation Nr: 1136856	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 31, 2001 for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a March 2002 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by which the RO determined an effective date earlier than December 31, 2001 for the assignment of a 70 percent rating for PTSD was not warranted to include on the basis of CUE.

In June 2011, the Veteran testified at a hearing before the undersigned, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO granted an increased rating of 70 for the Veteran's service-connected PTSD, which had previously been rated 50 percent disabling, effective December 31, 2001.

2.  On December 31, 2001, the RO received the Veteran's claim for increase.

3.  It was not factually ascertainable that any increase in disability had taken place in the year preceding December 31, 2001.

4.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 2002 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time. 


CONCLUSION OF LAW

The claim for an effective date earlier than December 31, 2001 for the assignment of a 70 percent rating for PTSD to include on the basis of CUE, is without legal merit.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the January 2005 statement of the case included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates.  The statement of the case explained the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE.  Moreover, the Veteran has been afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there was CUE in a prior rating decision, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  Parker v. Principi, 15 Vet. App. 407 (2002).

Discussion

Earlier effective date

Generally, the effective date of an increased rating is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The Board further finds noteworthy under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2).; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper, 10 Vet. App at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

From late January to mid February 2000, the Veteran was hospitalized at a VA medical facility.  He was admitted with complaints of trouble dealing with personal problems and the loss of several close family members.  He also complained of nightmares and flashbacks.  He denied suicidal and homicidal ideation.  He drank a six-pack of beer a day and more during periods of stress.  He also admitted to the current use of cocaine and marijuana.  He indicated that he was not taking any medication and that he had not sought any mental health treatment in two years.  The discharge diagnosis was of PTSD and polysubstance abuse and a global assessment of functioning (GAF) score of "50 and 60" was assigned.

In April 2000, the Veteran was again admitted to a VA facility for inpatient mental health treatment.  On admission, he complained of depression and family problems.  He expressed anger and frustration but denied both homicidal and suicidal ideation.  Objectively, the Veteran was under no acute distress.  He was alert and pleasant and cooperative.  His behavior was appropriate with good eye contact and normal speech.  His mood was stable, but he was excitable, angry, and irritable.  His memory was intact.  Judgment and insight were impaired.  The Veteran's primary preoccupation was with increasing VA compensation benefits.  The Veteran was referred to outside substance abuse programs, and psychotropic medications were prescribed.  The discharge diagnosis was of PTSD and polysubstance abuse by history.  His GAF score was assessed as 60 on admission.  As well, according to the discharge report, 65 was the highest GAF score in the past year.  

The Veteran again sought VA inpatient treatment in November 2001.  The discharge report reflects that there was a relapse of PTSD and substance abuse.  The Veteran indicated that he had recently been incarcerated for two months.  During treatment, the Veteran was competent.  Cranial nerves were normal.  The Veteran was alert and talkative with pressured speech.  He was excitable.  He admitted to hallucinations and paranoid ideas.  His memory was intact, but insight and judgment were superficial.  The Veteran was treated with antipsychotic medication.  The discharge diagnosis was of PTSD and polysubstance abuse.  The GAF score was 60 on admission, and 65 was assessed as the highest GAF score in the preceding 12 months.  

A claim for increase was received on December 31, 2001.  

In May 2002, the Veteran again sought admission for VA mental health treatment.  The Veteran indicated that he had been hearing voices and experiencing nightmares and flashbacks.  He complained of depression.  He admitted substance abuse.  On discharge, the diagnosis was of PTSD and substance abuse, and a GAF score of 50 was assessed for both admission and discharge.

PTSD is rated Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011).

Under this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The Veteran's PTSD was rated 50 percent disabling before December 31, 2001.  An increase in disability is not factually ascertainable before that date.  Indeed, the only evidence of record dated in the year prior to the filing of the December 31, 2001 claim for increase is that of the November 2001 VA hospital admission.  Although the Veteran admitted to hallucinations and paranoid ideas, had pressured speech, and displayed excitability, he was deemed competent, and a GAF score of 60 was assessed.  A GAF score of 60 reflects more moderate symptoms.  The Veteran's specific symptomatology coupled with the GAF score of 60 is not commensurate with a 70 percent disability evaluation for PTSD, which entails such symptoms as suicidal ideation, obsessional rituals interfering with routine activities, illogical speech, an inability to function due to depression or panic, impaired impulse control, special disorientation, and poor hygiene and difficulty in adapting to stressful circumstances or establish and maintain effective relationships.  Id.  The foregoing symptoms were not shown.

Because entitlement to increase is not shown before the date of claim, namely December 31, 2001, the date of claim is the earliest possible effective date for an increased rating for PTSD.  38 C.F.R. § 3.400(o).  This is the effective date that has already been assigned by the RO, and an earlier effective date is denied.

CUE

The Court has held that a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As explained in Rudd, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.

In this case, the Veteran has alleged CUE in the RO's March 16, 2002 rating decision in an attempt to overcome the finality of that decision and obtain an earlier effective date.  See 38 C.F.R. § 3.105.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegations simply do not meet the criteria noted above.

In this case, the Veteran's allegation of CUE is that that VA failed to properly assist him in initiating an appeal and that he did not appeal in a timely manner due to mental illness.  However, the Board notes that allegations that the VA failed in its duty to assist are, as a matter of law, insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous).  The Board emphasizes that the Veteran has had representation throughout and that he has never been considered incompetent to handle his affairs.

Thus, notwithstanding the alleged error in the March 2002 rating decision, CUE has not been established.  Absent a finding of CUE in the prior decision-which, as indicated, has not been validly shown here-the prior claim was finally resolved; hence, the claim cannot provide a basis for the assignment of an earlier effective date.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of a 70 percent disability rating for PTSD earlier than December 31, 2001 is assignable, the claim for an earlier effective date for the award of an earlier effective date for the assignment of a 70 percent rating for PTSD must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than December 31, 2001, for the assignment of a 70 percent disability rating for PTSD, to include on the basis of CUE in a March 2002 rating decision, is denied.



____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


